


110 HR 602 IH: To amend section 119 of title 17, United States Code, to

U.S. House of Representatives
2007-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 602
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2007
			Mr. Boren introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend section 119 of title 17, United States Code, to
		  allow the secondary transmission to any subscriber in the State of Oklahoma of
		  primary transmissions of local network stations in that State.
	
	
		1.Secondary transmissions to
			 subscribers in OklahomaSection 119(a)(2)(C) of title 17, United
			 States Code, is amended—
			(1)in clause (v), by
			 striking and (iv) and inserting (iv), and
			 (v);
			(2)by redesignating
			 clause (v) as clause (vi); and
			(3)by
			 inserting after clause (iv) the following new clause:
				
					(v)Subscribers in
				the State of Oklahoma
						(I)Eligibility to
				receive transmissions of local stations in OklahomaWith respect to any subscriber described in
				subclause (II), the statutory license provided for in subparagraph (A) shall
				apply to the secondary transmission by a satellite carrier to that subscriber
				of primary transmissions of network stations located in the State of
				Oklahoma.
						(II)Eligible
				subscribersSubclause (I) applies to any subscriber who—
							(aa)resides in the
				State of Oklahoma but does not receive the secondary transmissions of any
				network station located in that State because of the assignment of the
				subscriber to a local market receiving secondary transmissions of network
				stations located in another State; and
							(bb)elects to receive the secondary
				transmissions of network stations located in the State of Oklahoma instead of
				the secondary transmissions of network stations located in that other
				State.
							.
			
